IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 730
                                         :
APPOINTMENT TO THE DOMESTIC              : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES               :
COMMITTEE                                :




                                       ORDER



PER CURIAM

         AND NOW, this 25th day of February, 2022, Kenneth J. Horoho, Jr., Esquire,

Allegheny County, is hereby appointed as a member of the Domestic Relations

Procedural Rules Committee for a term of three years, commencing April 1, 2022.